Citation Nr: 1031685	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-17 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the severance of service connection for posttraumatic 
stress disorder (PTSD) was proper.

2.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 and May 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The issue of entitlement to service connection for narcolepsy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence of record does not establish that the award of 
service connection for PTSD in October 2003 was clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

The severance of the award of service connection for PTSD was 
improper. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.105(d), 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that her 
diagnosis of PTSD is related to her service with the United 
States Air Force from November 1979 to October 1983.  
Specifically, she contends that severance of service connection 
for PTSD by rating decision dated in May 2006 was improper.  


Factual Background

A review of the Veteran's service treatment records shows that 
she "ingested an inappropriate number of sleeping pills" in 
August 1983.  She was subsequently diagnosed with somatization 
disorder and histronic personality disorder.  She was also 
treated for depression.  In November 1983, she was discharged due 
to her personality disorder.  

The Veteran continued to suffer from psychological problems after 
her military service.  A September 1989 private treatment report 
noted a diagnosis of major depression.  The Veteran was afforded 
a VA psychiatric examination in November 2000 and a diagnosis of 
chronic major depression, moderate was given.  By rating decision 
dated in October 2001, the RO granted service connection for 
major depression and assigned a 10 percent disability rating, 
effective July 27, 1999.  

In April 2003, the Veteran submitted a claim for an increased 
rating for her psychiatric disorder.  Following an August 2003 
examination for VA, the diagnosis was PTSD.  The examiner noted a 
significant stressor wherein the Veteran and her roommate had a 
gun pointed at them by an unknown Korean soldier while stationed 
in Korea and sunbathing in 1980.  By rating decision dated in 
October 2003, the RO included PTSD with the Veteran's service-
connected major depression and increased her psychiatric 
disability rating from 10 percent to 50 percent, effective 
February 14, 2002, the date of a VA treatment record showing 
increased psychiatric problems. 

By rating decision dated in September 2005, the RO proposed to 
sever service connection for PTSD.  The Veteran was informed that 
no stressor had, as of yet, been confirmed and she was asked to 
complete a PTSD questionnaire so that the RO could attempt to 
verify her claimed stressors.  

In October 2005, the Veteran submitted numerous statements, 
including one detailing her claimed stressor.  


The Veteran was afforded another VA contract psychiatric 
examination in December 2005 after which the examiner continued a 
diagnosis of PTSD and noted the Veteran's claimed stressor 
wherein she and her roommate had a gun pointed at them by an 
unknown Korean soldier while stationed in Korea and sunbathing in 
1980.  

In a February 2006 rating decision, the RO continued a 50 percent 
disability rating for the Veteran's major depression disorder and 
noted that the service-connected psychiatric disorder formerly 
included PTSD.  

In a May 2006 memorandum to the file, the RO made a formal 
finding that there was a lack of information required to 
corroborate the Veteran's claimed stressors.  By rating decision 
dated in May 2006, the RO severed service connection for PTSD, 
effective September 1, 2006.  

Since the May 2006 severance, the Veteran has submitted several 
private psychiatric records showing continued treatment for PTSD.  
Significantly, a January 2007 statement from Dr. P.P. contains an 
opinion that the Veteran's PTSD is related to her military 
service.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  Service connection for PTSD, in 
particular, requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 
4.125 (2002) (requiring PTSD diagnoses to conform to the criteria 
in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).


The RO denied the claim based upon the lack of substantiation for 
the Veteran's claimed stressors.  However, regulations were 
recently amended to include that if a stressor claimed by a 
Veteran is related to fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  "Fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 38 
C.F.R. § 3.304(f)(3) (2010); 75 Fed Reg. 39843 (July 13, 2010).

Once service connection has been granted, it will be severed only 
where evidence establishes that the grant of service connection 
was clearly and unmistakably erroneous (the burden of proof being 
on the Government).  See 38 C.F.R. § 3.105(d); see also 
Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. 
Gober, 10 Vet. App. 474 (1997). 

VA has specific regulatory provisions governing severing service 
connection awards.  The provisions of 38 C.F.R. § 3.105 direct, 
in pertinent part, that:

(d)	Severance of service connection. Subject to the limitations 
contained in §§ 3.114 and 3.957, service connection will be 
severed only where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  (Where service connection is severed because of a 
change in or interpretation of a law or Department of Veterans 
Affairs issue, the provisions of § 3.114 are for application.)  A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other proper 
medical authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of record 
of the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  Unless otherwise provided in paragraph (i) of this 
section, if additional evidence is not received within that 
period, final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)). Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in 
a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE for 
the purpose of severing service connection, 38 C.F.R. § 3.105(d) 
does not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  In fact, 
38 C.F.R. § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after the 
original granting of service connection.  Daniels, 10 Vet. App. 
at 480.

Analysis

Initially, the Board finds that the RO complied with its 
notification obligations under 38 C.F.R. § 3.105(d).  When the RO 
proposed to sever service connection, the Veteran was advised of 
the action by an October 2005letter, which also informed her that 
he could request a hearing within 30 days and submit evidence 
within 60 days of the proposed severance.  The Veteran submitted 
additional statements, but did not request a hearing.  The 
procedural requirements of 38 C.F.R. § 3.105(d) have been met.  
The remaining issue is whether the severance was proper in 
accordance with the applicable law and regulations. 

Evidence of record at the time of the October 2003 grant of 
service connection for PTSD included the Veteran's statements 
regarding her claimed stressor and an August 2003 VA examination 
which diagnosed PTSD based on the reported stressor.  

Evidence added to the record since the initial rating decision 
includes the Veteran's October 2005 statement reiterating the 
stressor; a December 2005 VA examination which included a 
diagnosed of PTSD, based on the claimed stressor; and a January 
2007 statement from Dr. P.P. relating PTSD to service.  

For severance to be proper, the evidence must establish that the 
grant of service connection was clearly and unmistakably 
erroneous; that is, it must be undebatable that the Veteran did 
not meet the criteria for an award of service connection for 
PTSD.  38 C.F.R. § 3.105(d).  

All service connection claims must be considered on the basis of 
the places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a).  The incident the Veteran 
describes is entirely consistent with the place and circumstances 
of her service, as shown by her service personnel records.  While 
the particular event she described has not been confirmed, 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal involvement, 
is not necessary.  See Suozzi v. Brown, 10 Vet. App. 307 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
Board finds that her description of her experiences in service 
are consistent with her service and her statements in this regard 
are credible.  

The Board recognizes that the evidence in this case is not 
definitive, but at any rate several psychiatrists have related 
the Veteran's diagnosis of PTSD to her claimed military stressor.  
Although it is true that the Veteran's claimed stressor has not 
been corroborated by official documents, consideration of the 
Veteran's service at the time of the claimed incident is 
sufficient to place the evidence in equipoise regarding this 
claim.  The Veteran is entitled to have the benefit of the doubt 
resolved in her favor.

Therefore, the Board must find that the evidence of record does 
not establish that the award of service connection for PTSD was 
clearly and unmistakably erroneous.  In the absence of such a 
finding, the Board concludes that the severance of the award of 
service connection for PTSD, effective as of September 1, 2006, 
was improper.  The appeal is granted.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.


ORDER

Severance of service connection for PTSD, as of September 1, 
2006, was improper, restoration of service connection is 
warranted.


REMAND

The Veteran's service treatment records indicate several issues 
regarding sleeping.  For instance, it appears that the Veteran 
was prescribed sleeping pills during her military service as an 
August 1983 report shows that the Veteran "ingested an 
inappropriate number of prescription sleeping pills."  Also, 
the November 1983 Report of Medical History upon separation shows 
"frequent trouble sleeping."  Current treatment records also 
show complaints of sleeping problems.  A November 2005 sleep 
study shows a diagnosis of narcolepsy and a January 2008 VA 
outpatient treatment report shows a continued diagnosis of 
narcolepsy.  Furthermore, in a January 2005 statement the Veteran 
implied that she was misdiagnosed with depression and has 
actually been suffering from narcolepsy since military service.    

Given the above, a VA examination should be afforded on remand to 
determine the extent and etiology of the claimed narcolepsy.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical expertise 
informed by full review of the history and appropriate testing 
and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent and etiology of any sleeping 
disorder, to include narcolepsy.  All 
diagnostic tests and studies indicated by 
the examiner should be performed.  

The claims file must be made available to 
the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the Veteran's 
service treatment records, specifically the 
August 1983 report showing that the Veteran 
"ingested an inappropriate number of 
prescription sleeping pills " and the 
November 1983 Report of Medical History 
showing complaints of "frequent trouble 
sleeping."  The examiner is also directed 
to the Veteran's post-service treatment 
records showing treatment for major 
depression as early as September 1989 and 
an impression of narcolepsy in November 
2005.  

Based on the examination and review of the 
record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed sleeping disorder, to 
include narcolepsy, is causally related to 
the Veteran's military service or a 
service-connected disorder, to include 
major depression?

A complete rationale should be provided for 
any opinion expressed.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the case 
and afford the Veteran and her 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


